

117 HR 4953 IH: National Firearms Amendments Act of 2021
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4953IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Mr. Deutch (for himself, Mr. Carson, Mr. Cooper, Mr. DeSaulnier, Mr. Jones, Mr. Lowenthal, Mr. Raskin, Ms. Wasserman Schultz, and Ms. Williams of Georgia) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to subject to the requirements of the National Firearms Act any semiautomatic rifle that has the capacity to accept a detachable magazine.1.Short titleThis Act may be cited as the National Firearms Amendments Act of 2021.2.Semiautomatic rifle with capacity to accept detachable magazine treated as firearm under National Firearms Act(a)In generalSection 5845(a) of the Internal Revenue Code of 1986 is amended—(1)by striking ; and (8) a destructive device. and inserting ; (8) a destructive device; and (9) a semiautomatic rifle or shotgun that has the capacity to accept a detachable ammunition feeding device.; and(2)by adding at the end the following: The term detachable ammunition feeding device means an ammunition feeding device that can be removed from a firearm without disassembly of the firearm action. The term ammunition feeding device means a magazine, belt, drum, feed strip, or similar device, but does not include an attached tubular device which is only capable of operating with .22 caliber rimfire ammunition. The term semiautomatic rifle or shotgun means any repeating rifle or shotgun which utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round, and which requires a separate pull of the trigger to fire each cartridge..(b)ApplicabilityAny person who, on the date of the enactment of this Act, lawfully owns or possesses a semiautomatic rifle or shotgun (as defined in section 5845(a) of such Code, as amended by this Act) that has the capacity to accept a detachable ammunition feeding device (as defined in such section) shall, not later than 120 days after the date of enactment of this Act, register the semiautomatic rifle or shotgun in accordance with section 5841 of such Code. Such registration shall become a part of the National Firearms Registration and Transfer Record required to be maintained by such section. The prohibition on possession of an unregistered firearm under section 5861 of such Code shall not apply to possession of such a semiautomatic rifle or shotgun that has the capacity to accept such a detachable ammunition feeding device on any date that is 120 days or less after the enactment of this Act.(c)Authorization of appropriationsThere are authorized to be appropriated to the Bureau of Alcohol, Tobacco, Firearms, and Explosives such sums as are necessary to carry out this Act.